DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 23 December 2020 and 03 March 2021 have been received and entered.  Claims 1 and 9 were amended, claims 2-8 were canceled and claims 21-26 were added in the December amendment.  Claims 1 and 21-22 were amended in the March amendment.  Claims 1 and 9-26 are currently pending and under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 23 December 2020 and 03 March 2021 have been fully considered but are not found to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings were received on 23 December 2020.  These drawings are accepted.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Applicant’s amendment to the title has been received and entered.  While Applicant has amended the title, the claims have been significantly narrowed which requires further amendment to the title to reflect the invention to which the claims are directed.

	Applicant’s amendment to paragraph [0073] in the response filed 23 December 2020 spanned 2 pages and ran onto the page which included the substitute abstract.  Because of the way the papers are separated in the electronic file, the abstract is supposed to appear on a separate paper.  It is suggested that Applicant resubmit the amendment to paragraph [0073] because the printer may not realize that the paragraph is incomplete as the last two lines are found on the abstract page.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing the secretion of digestive enzymes from pancreatic acinar cells, does not reasonably provide enablement for methods of increasing exocrine pancreatic secretion in a subject having exocrine pancreatic insufficiency.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Exocrine pancreatic insufficiency results from the progressive loss of pancreatic parenchyma and therefore, loss of acinar cells that leads to a decreased functionality regarding the production and release of pancreatic enzymes (see Nieto et al.  Gastroenterol. Hepatol.  4(2):  1-7, 2016, introduction).  The specification supports a role of FGF21 in increasing exocrine pancreatic secretion (see specification at [0020]).  However, there is no evidence that FGF21 increases the production of pancreatic enzymes.  Because exocrine pancreatic insufficiency (EPI) arises from the loss of the cells that produce and release the enzymes, increasing the secretion of the enzymes will not increase the amount available for release.  Additionally, EPI can result from blockage of ducts in the pancreas and administering an agent that increases secretion would not resolve the underlying cause of the EPI (i.e. blockage) and would not be expected to increase exocrine pancreatic secretion.  Conditions such as pancreatitis . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Gastroenterology  137(5):  1795-1804, 2009).
Johnson et al. teach that FGF21 reduces the severity of cerulein-induced pancreatitis in mice.  Cerulein-induced pancreatitis is an experimental condition for studying acute pancreatitis.  Johnson et al. induced pancreatitis in mice either expressing FGF21 or deficient in FGF21 (see page 1796, under Induction of Pancreatitis).  Johnson et al. found that FGF21 expression dramatically increased within minutes of inducing pancreattis and the results suggest a protective role for FGF21 agains overt damage during pancreatitis (see page 1801, column 2, final paragraph).  Johnson et al. point to a direct affect of FGF21 on acinar cells for reducing cell damage (see page 1802, column 1, 2nd and 3rd paragraphs).  Johnson et al. conclude that FGF21 is an immediate response gene during acute pancreatic injury that may stimulate paracrine/autocrine-signaling events to reduce tissue inflammation and fibrosis and therefore, may have the ability to limit pancreatic injury.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer FGF21 to a subject with acute pancreatitis because Johnson et al. teach that FGF21 reduces the severity acute pancreatitis in a mouse pancreatitis model.  While Johnson et al. did not administer FGF21 protein, the teachings of Johnson et al. demonstrate expression of FGF21 is induced during acute pancreatic injury and is protective.  One of ordinary skill in the art would have been motivated to administer FGF21 to a subject with acute pancreatitis for the benefit of reduced tissue inflammation and fibrosis because Johnson et al. teach that FGF21 has this beneficial effect during pancreatic injury. 

A compound and all of its properties are inseparable (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Struyvenberg et al.  BMC Medicine  15:29, 2017 (8 pages).

Allowable Subject Matter
Claims 1 and 9-22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Christine J Saoud/Primary Examiner, Art Unit 1647